DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended claims page submitted June 11, 2021 is to be amended as follows:
	a) Please replace claim 15 with the following:
15.    (Currently Amended) A device for detecting obstacles for a rail vehicle, comprising:
a force measuring device for producing a time-dependent collision force measurement signal in an event of a collision between a collision beam of the rail vehicle and a mass of a collision object which is accelerated to at least a speed of the rail vehicle; 
an evaluation device having an integrator which over a duration of the collision integrates within integration limits comprising a start time and an end time of the collision; and
a control device which compares the mass of the collision object with a predefined threshold value and which one of (i) generates an indication to a driver when the mass of the collision object is less than the predefined threshold value and (ii) initiates a braking action when the mass of the collision object is greater than the predefined threshold value;
wherein the time-dependent collision force measurement signal and a rail vehicle speed signal are supplied to the evaluation device; and


b) Please replace claim 25 with the following: 
25.    (Currently Amended) A method for detecting obstacles for a rail vehicle, comprising:
measuring a time-dependent collision force measurement signal via a force measuring device in an event of a collision between a collision beam of the rail vehicle and a mass of a collision object which is accelerated to at least a speed of the rail vehicle;
supplying the time-dependent collision force measurement signal and a rail vehicle speed signal to an evaluation device having an integrator which integrates over a duration of the collision within integration limits comprising a start time and an end time of the collision; 
integrating the time-dependent collision force measurement signal over the duration of the collision via the integrator located in the evaluation device based on the start time and the end time of the collision and determining the mass of the collision object using the rail vehicle speed signal; and
comparing the mass of the collision object with a predefined threshold value and one of (i) generating an indication to a driver when the mass of the collision object is less than the predefined threshold value and (ii) initiating a braking action when the mass of the collision object is greater than the predefined threshold value.

c) Please replace claim 34 with the following:

program code for measuring a time-dependent collision force measurement signal is via a force measuring device in an event of a collision between a collision beam of the rail vehicle and a mass of a collision object which is accelerated to at least a speed of the rail vehicle;
program code for supplying the time-dependent collision force measurement signal and a rail vehicle speed signal to an evaluation device having an integrator which integrates over a duration of the collision within integration limits comprising a start time and an end time of the collision; 
program code for integrating the time-dependent collision force measurement signal over the duration of the collision via the integrator located in the evaluation device based on the start time and the end time of the collision and determining the mass of the collision object using the rail vehicle speed signal; and
program code for comparing the mass of the collision object with a predefined threshold value and one of (i) generating an indication to a driver when the mass of the collision object is less than the predefined threshold value and (ii) initiating a braking action when the mass of the collision object is greater than the predefined threshold value.

d) Please cancel claim 35.

3.	Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative, Alphonso Collins (Reg. No. 43,559) on August 6, 2021.


Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks filed June 11, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the incorporation of allowable subject matter of new claim 35 into the independent claims.  The previous 35 U.S.C. 103 rejections of claims 15-34 have been withdrawn. 

Allowable Subject Matter
5.	Applicant has added claim 35.  However claim 35 has been canceled by Examiner’s amendment.
6.	Claims 15 to 34 are allowed.
7.	Claims 15 to 34are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 15 is allowed because the closest prior art, Takafuji (U.S. Pat. Pub. 2008/0136613) fails to anticipate or render obvious a device for detecting obstacles for a rail vehicle, comprising a control device which compares the mass of the collision object with a predefined threshold value and which one of (i) generates an indication to a driver when the mass of the collision object is less than the predefined threshold value and (ii) initiates a braking action when the mass of the collision object is greater than the predefined threshold value, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 15 is allowed because the closest prior art, Takafuji (U.S. Pat. Pub. 2008/0136613) fails to anticipate or render obvious a method for detecting obstacles for a rail vehicle, comprising: comparing the mass of the collision object with a predefined threshold value and one of (i) generating an indication to a driver when the mass of the collision object is less than the predefined threshold value and (ii) initiating a braking action when the mass of the collision object is greater than the predefined threshold value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Claim 34 is allowed because the closest prior art, Takafuji (U.S. Pat. Pub. 2008/0136613) fails to anticipate or render obvious a non-transitory computer program product encoded with a command sequence, which when executed by an evaluation device, causes detection of obstacles for a rail vehicle, the command sequence comprising: program code for comparing the mass of the collision object with a predefined threshold value and one of (i) generating an indication to a driver when the mass of the collision object is less than the predefined threshold value and (ii) initiating a braking action when the mass of the collision object is greater than the predefined threshold value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	8/6/2021